WARNER, C.J.
The petition for writ of habeas corpus is denied. Petitioner seeks immediate release from civil confinement pursuant to the Jimmy Ryce Act, sections 394.910-.930, Florida Statutes (1999), because he alleges that the original multi-disciplinary report provided to the state attorney to initiate proceedings under the act was defective. After the filing of the petition,.the court conducted an adversarial probable cause hearing. After hearing evidence, including the testimony of a psychologist, the court determined that there was probable cause to believe that petitioner is a sexually violent predator. Based upon that finding, the court ordered the petitioner to be held in the secure facility. See § 394.915(4), Fla. Stat. (1999). We conclude that any defect in the original report does not render petitioner’s current commitment, pursuant to the adversarial probable cause hearing, illegal.
KLEIN and SHAHOOD, JJ., concur.